AO 245D (Rev. 09/17)   Judgment in a Criminal Case for Revocations
                        Sheet I
                                                                                                                                      lt:C,   7S
                                                                                                                              DEC 1
                                                           Eastern District of Arkansas                                                            RK
          UNITED STATES OF AMERICA                                          Judgment in a Criminal Case
                              V.                                            (For Revocation of Probation or Supervised Release)

                       Roarie Gibson
                                                                            Case No. 4: 12-cr-55-DPM-12
                                                                            USM No. 26922-009
                                                                             Latrece Gray
                                                                                                     Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)            _G_e_n_e_ra_l_,S_t_d_._&_S_pe_c_._ _ of the tenn of supervision.
•    was found in violation of condition(s) count(s) - - - - - - - - - after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                                Violation Ended
1--3 (Man. & Std. 7)               Committing another federal, state, or local crime,

                                           a Grade C Violation                                                    10/03/2018
4 (Spec. 1)                        Failing to participate in drug treatment , a Grade C Violation                 09/30/2018



       The defendant is sentenced as provided in pages 2 through _ _3_ _ ofthis judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
•    The defendant has not violated condition(s)         -------
                                                                                and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 2692                          12/18/2018
                                                                                                Date oflmposition of Judgment
Defendant's Year of Birth:            1985

City and State of Defendant's Residence:                                                              t§ignature of Judge
 Pine Bluff, Arkansas
                                                                             D.P. Marshall Jr.                              U.S. District Judge
                                                                                                    Name and Title of Judge


                                                                                                              Date
AO 245D (Rev. 09/17)   Judgment in a Criminal Case for Revocations
                       Sheet 2- Imprisonment
                                                                                               Judgment- Page     2      of   3
DEFENDANT: Roarie Gibson
CASE NUMBER: 4:12-cr-55-DPM-12


                                                              IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

None.




     •   The court makes the following recommendations to the Bureau of Prisons:




     •   The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:
         •    at                                 •    a.m.      •    p.m.    on
         •    as notified by the United States Marshal.

     •   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •    before 2 p.m. on
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                     to

at                                    _____ with a certified copy of this judgment.




                                                                                            UNITED ST A TES MARSHAL


                                                                            By
                                                                                         DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 09/17)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                             Judgment-Page _   :J    of    __   3 __ _
DEFENDANT: Roarie Gibson
CASE NUMBER: 4:12-cr-55-DPM-12
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 The Court reimposed the remainder of Gibson's term of supervision, subject to the same mandatory, standard, and
 special conditions imposed in the 27 February 2014 Judgment, No. 333 at 3--4.




                                                     MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.    •  You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    • You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    • You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
